Citation Nr: 1302332	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to dependency status for the Veteran's prior spouse.

(The issue of entitlement to waiver of overpayment of VA compensation benefits in the amount of $2,850.00 is the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran had active military service from February 1948 to January 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

As set forth above, the Veteran also has an appeal pending with respect to the issue of entitlement to waiver of overpayment of VA compensation benefits in the amount of $2,850.00.  That claim, which was denied by the Committee on Waivers and Compromises, is in the jurisdiction of the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, and is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (providing that separate decisions are necessary where there are matters arising out of two or more agencies of original jurisdiction) and (c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran was married to G.R.C., whom he divorced in July 1978.  He married A.M.C. in July 1986 and remained married to her until her death in January 2009.  At the time of A.M.C's death, the Veteran was in receipt of a combined 60 percent schedular rating as well as individual unemployability.  The Veteran also received additional compensation benefits for A.M.C., as his dependent.  

The record reflects that the Veteran contacted VA on February 2, 2009, as documented per MAP-D records (see November 2010 Report of General Contact), and reported the death of A.M.C.  No action appears to have been taken by VA in response to the Veteran's notification.  Thereafter, in May 2009, the Veteran reportedly married M.W.C.  The Veteran and M.W.C. were divorced in June 2010, as per a submitted divorce decree.  The Veteran has alleged that he contacted VA a few weeks after his marriage to M.W.C., to notify them that he had remarried.  

In a July 2010 Report of General Information (VA Form 21-0820), the Veteran was noted as informing VA about the death of A.M.C., his marriage to M.W.C., and also about his marriage to his present wife, J.M.C.  The marriage to J.M.C. occurred in June 2010 per a submitted marriage certificate.  

In August 2010, the Veteran was notified by the RO that A.M.C. had been retroactively removed from his compensation award effective February 1, 2009, and because of this he had been overpaid.  

In September 2010, the Veteran received notification from VA's Debt Management Center (DMC) in St. Paul, Minnesota, that he had been overpaid $2,850.00.  Later that same month, September 2010, the DMC received a VA Form 5655 (Financial Status Report) from the Veteran requesting waiver of the overpayment of $2,850.00.  

Thereafter, in an October 2010 decision from the Committee on Waivers and Compromises (Committee) at the Philadelphia VAROIC, the Veteran's waiver request was denied.  The Veteran was notified of the decision that same month.  In November 2010, the Philadelphia VAROIC received a statement from the Veteran.  In that statement, the Veteran, inter alia, questioned why he owed $2,850.00 in light of the fact that he had remained married for all but 3 1/2 months.  

In May 2011, the RO notified the Veteran that his current spouse, J.M.C., had been added to his award effective July 1, 2010.  The RO also notified the Veteran of the following,

. . . you were married to M.W.C. from May 1, 2009 to June 11, 2010.  Review was completed to determine if we could add her on your award as a dependent for the time you were married.  After a complete review, it has been determined that we are unable to add her on your award because you did not report your marriage to her within one year of the date of the event.  Therefore, we can take no further action on that matter.  

Subsequent review by the RO of the Veteran's VA medical records identified that in May and June 2009 treatment notes, reference was made to the Veteran's remarriage following the death of his previous spouse, A.M.C.  As such, as is noted in the September 2012 SOC, the RO conceded that the Veteran had timely notified VA of his marriage to M.W.C.  However, the RO continued to deny the Veteran's claim because, as noted in the SOC, the RO needed additional information in order to add M.W.C. as a dependent retroactively to the Veteran's compensation award.  The Veteran, according to the RO, had been unresponsive to the RO's request for that information.  In this regard, in a November 2011 notice letter, the RO notified the Veteran that divorces in the state of Maine had a 21-day waiting period before becoming final.  It requested information as to whether the Veteran and M.W.C. had signed a waiver of the 21-day waiting period.  The Veteran's response did not include the requested information.  Additionally, in an August 2012 notice letter, the RO requested that the Veteran complete and return a VA Form 686c (Declaration of Status of Dependents) identifying the marital history of M.W.C. prior to her marriage to the Veteran.  If M.W.C. did not have any prior marriages, the Veteran was requested to inform the RO of this fact.  No response was received from the Veteran.  

In light of the intertwined nature of the waiver of overpayment issue (being reviewed by the Committee) and the issue of establishment of dependency status for the Veteran's prior spouse (being reviewed by the RO), and without finding fault with the RO, the Board believes the Veteran should be provided an additional opportunity to provide the requested information noted in the November 2011 and August 2012 RO letters prior to review of his claim for entitlement to dependency status for the Veteran's prior spouse.  In this regard, the Board emphasizes that the duty to assist is not always a one-way street; if the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Therefore, the Veteran is encouraged to submit the requested information in support of this claim.  

Additionally, as noted above, the Veteran's questioning of the $2,850.00 debt infers a raised challenge to the lawfulness of the validity of the debt.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2012).  Therefore, the RO should, as part of this remand, formally adjudicate whether the overpayment of $2,850.00 in question was properly calculated and or created.  

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran complete and return a VA Form 686c (Declaration of Status of Dependents) identifying the marital history of M.W.C. prior to her marriage to the Veteran.  If M.W.C. did not have any prior marriages, the Veteran should be instructed to inform the RO of this fact.  The Veteran should also be requested to identify whether he and M.W.C. signed a waiver of the 21-day waiting period for their divorce to become final, and if so, provide a copy of the waiver.  The Veteran should be informed as to the relevancy of this information in considering his claim for entitlement to dependency status for the Veteran's prior spouse.  

2.  Thereafter, set forth in the record a written paid and due audit of the Veteran's compensation account for the period(s) of the overpayment.  This audit should reflect, on a month-by-month basis, the amount actually paid to the Veteran, as well as the amount properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran, as well as the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the Veteran and his representative.  

3.  The RO should review the validity of the debt created by the overpayment and, if the office finds the debt to be valid, prepare a written decision justifying the validity of the debt.  See VAOPGCPREC 6-98 (April 24, 1998).  Specifically, the decision should include discussion of the events that led to the creation of the overpayment and an explanation and accounting of the amount of the indebtedness assessed against the Veteran.  The RO should also re-adjudicate the issue of entitlement to dependency status for the Veteran's prior spouse.  The Veteran should be informed of the decision and his appellate rights.  

4.  Following the RO's determinations, the written decisions should be forwarded to the Committee on Waivers and Compromises.  


5.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


